DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-10, 16, and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-8, and 15-17, respectively, of copending Application No. 17/187,700 (reference application, herein ‘700). Although the claims at issue are not identical, they are not patentably distinct from each other because the present invention merely duplicates the acoustic emissions sensor of the ‘700 reference. Instead of a sensor array having “an acoustic emissions sensor”, the present invention claims “a plurality of acoustic emissions sensors” with “a plurality of acoustic signals.”  This is a mere duplication of parts and, according to MPEP § 2144.04 VI. B, has no patentable significance unless a new and unexpected result is produced. See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Note that according to MPEP § 2144, “Office personnel may invoke legal precedent as a source of supporting rationale when warranted and appropriately supported.”   
 This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 2, 3, 11-15, 17, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable once the obviousness type double patenting rejection above has been addressed.

Regarding dependents of claim 1, the Office presents Non-Patent Literature titled, “Tool Condition Monitoring using Acoustic Emission and Vibration Signature in Turning” (herein Bhuiyan, cited in IDS filed 8/11/2022) as the closest relevant prior art. Bhuiyan teaches relevant art that reflect the limitations of the present invention including: A testing device, comprising: a wear testing device comprising: a sample rotation element configured to hold and to rotate a sample (workpiece, Fig. 1); and a cutting element holder configured to hold a cutting element and to engage the cutting element with the sample as the sample rotates (main tool holder and tool-insert assembly having a cutting tool, Fig. 1, Abstract); a sensor array comprising: an acoustic emissions (AE) sensor array comprising a plurality of AE sensors, the plurality of AE sensors configured to measure an acoustic signal generated during engagement between the cutting element and the sample (acoustic emission sensor, Sec. I); and a load sensor configured to measure an applied load by the cutting element on the sample during the engagement (vibration sensor, Abstract; Vibrations are produced by cyclic variations in the dynamic components of the cutting forces, Sec. I). However, the prior art, including Bhuiyan, does not teach, “a controller communicably connected to the sensor array and configured to determine a toughness and a wear resistance of the cutting element using the plurality of acoustic signals, the applied load, and a wear state of the cutting element.” Bhuiyan teaches using signals including vibration signals and acoustic signals from respective sensors to determine wear, but determining toughness is not a feature taught by Bhuiyan. Measuring toughness through acoustic sensing is known in the art as taught by US 8365599 (herein Bellin) (see Abstract) but Bellin does not use acoustic signal, applied load, and wear state to determine toughness.
Regarding dependents of claim 10, the prior art does not teach, “determining a toughness and a wear resistance of the cutting element using the plurality of acoustic signals, the applied load, and the wear state of the cutting element” and provides allowable subject matter for the same reasons set forth for the dependents of claim 1 above.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP FADUL whose telephone number is (571)272-5411. The examiner can normally be reached Mon-Thurs 8pm-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/PHILIPMARCUS T FADUL/Examiner, Art Unit 2852